                           United States District Court
                                     for the
                           Southern District of Florida

In re:                                     )
                                           )
Suarez Fashion, Corp., Debtor.             ) Civil Action No. 20-20047-Civ-
                                           ) Scola
                                           )
Barry E. Mukamal, as Chapter 7             )
Trustee, Plaintiff                         )
                                           )
v.                                         )         Bankruptcy Case No.
                                           )            17-25141-AJC
MDL Express Services, Inc. and MDL         )
Travel Enterprise Corp., Defendants.       )
                                           )

              Order Denying Motion to Withdraw the Reference
       Now before the Court is the Defendants’ motion to withdraw the reference
filed by MDL Express Services, Inc. and MDL Travel Enterprise Corp. (ECF No.
1.) For the reasons set forth below, the Court denies the Defendants’ motion.
       A district court has original and exclusive jurisdiction of all cases brought
under Title 11. See 28 U.S.C. § 1334(a). However, 28 U.S.C. § 157 vests in the
district court the authority to refer “any or all cases under title 11 and any or all
proceedings arising under title 11 or arising in or related to a case under title
11” to the bankruptcy judges for the district. See 28 U.S.C. § 157(a). The
jurisdiction of the bankruptcy court exists by virtue of this referral.
       The language of the statute provides for two forms of withdrawal,
permissive and mandatory, with permissive withdrawal occurring when the
movant has demonstrated “cause,” and mandatory withdrawal being necessary
“if the court determines that resolution of the proceeding requires consideration
of both Title 11 and other laws of the United States regulating organizations or
activities affecting interstate commerce.” 28 U.S.C. § 157(d). The Defendants
move for mandatory withdrawal because, according to the Plaintiff Barry
Mukamal, this motion is for the mandatory withdrawal of the reference because
resolution of this proceeding requires consideration of Title 11 and of other
federal laws. The Court does not agree.
       Mukamal’s complaint brings three counts against the Defendants: count
one is for fraudulent transfer under 11 U.S.C. § 548(a)(1)(B); count two is for
fraudulent transfer under § 726.106, Florida Statutes; and count three is for
fraudulent transfer under § 726.105, Florida Statutes. (ECF No. 2-3 at 4-9.) None
of these counts are brought pursuant to “other laws of the United States.” All
three counts are brought pursuant to either Title 11 or Florida state law, and
therefore the withdrawal in this case is permissive rather than mandatory. See
Stok Folk + Kon, P.A. v. Fusion Homes, LLC, 584 B.R. 376, 381 (S.D. Fla. March
16, 2018) (Cooke, J.) (holding mandatory withdrawal is not appropriate because
of alleged state law issues) (citing In re Am. Body Amor & Equip., Inc., 155 B.R.
588, 590 (M.D. Fla. 1993) (“Mandatory withdrawal is required if the proceeding
requires consideration of both title 11 and nonbankruptcy code federal law”)
(emphasis in original)).
       As stated above, the Court may grant permissive withdrawal if the movant
has demonstrated “cause.” However, the Defendants have not alleged any
purported cause in their motion to withdraw reference. (ECF No. 1.) The
Defendants’ motion is therefore denied. The Court directs the Clerk to close this
matter. Any pending motions are denied as moot.
      Done and ordered, in chambers at Miami, Florida, on February 13, 2020.


                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
